ICJ_018_Nottebohm_LIE_GTM_1955-04-06_JUD_01_ME_02_FR.txt. 34

OPINION DISSIDENTE DE Mr. READ

[Traduction]

Je ne puis me rallier au jugement de la Cour concluant à l’irre-
cevabilité de la demande soumise par la Principauté de Liechten-
stein. Je dois donc exposer mes conclusions personnelles quant à
la manière appropriée de traiter cette fin de non recevoir et indiquer
les motifs sur lesquels je me suis fondé. Je serai ainsi amené à
examiner certains des arguments invoqués par le conseil dans les
écritures et dans les plaidoiries, mais qui n’ont pas été retenus
comme base de l'arrêt.

Tout d’abord, j'estime que l’examen de l'affaire se trouve déli-
mité par la nature même de la fin de non recevoir. Le fait d'admettre
une fin de non recevoir empêche la Cour d'examiner les points de
droit et de fait qui constituent le fond de la question. Il serait
injuste de refuser d'examiner une réclamation quant au fond sur
la base de conclusions de droit ou de fait qui pourraient être renver-
sées si l’on examinait et si on traitait le fond de la question.

Il est donc nécessaire, au stade actuel, de partir de l'hypothèse
que tous les arguments du Liechtenstein sur le fond, les faits et
le droit sont fondés et que les arguments du Guatemala quant au
fond ne le sont peut-être pas.

Cette affaire présente un autre aspect que je ne puis négliger.
M. Nottebohm a été arrêté le Ig octobre 1943 par les autorités
guatémaltèques, non pour des raisons qui leur étaient propres,
mais sur les instances du Gouvernement des État-Unis. Le même
jour, il fut remis entre les mains de l’armée américaine. Trois
jours plus tard, il fut déporté aux États-Unis et y resta interné
pendant deux ans et trois mois. Il n’y eut ni jugement ni enquête
dans aucun de ces deux pays et il ne lui fut pas donné d’être
confronté avec ses accusateurs, ni de se défendre, ni d'apporter
des preuves en sa faveur.

En 1944, une série de cinquante-sept procédures judiciaires
furent entamées contre M. Nottebohm dans le but d’exproprier
la totalité de ses biens, meubles et immeubles, sans lui accorder
dindemnité. Ces diverses procédures impliquaient plus de cent
soixante et onze possibilités d’appel divers. Le conseil du Guatemala
a montré avec compétence et impartialité l'existence de tout un
système de procédures que l’on ne pouvait entamer effectivement
en l’absence de la principale partie intéressée. En outre, le point
central et vital de toutes ces affaires était l'accusation de trahison
portée contre M. Nottebohm.

On ne conteste pas que M. Nottebohm n’a pas été autorisé à
rentrer au Guatemala. Il se trouvait dès lors empêché d'assumer
lui-même la direction du réseau compliqué des procédures. fl

34
AFFAIRE NOTTEBOHM (OPIN. DISS. DE MI. READ) 35

n'eut jamais l’occasion de fournir des témoignages en ce qui
concerne les accusations portées contre lui, ni d’être confronté avec
ses accusateurs en audience publique. Dans ces conditions, je me
vois obligé de partir de la présomption que le Liechtenstein béné-
ficierait peut-être d’un verdict de déni de justice sur le plan national
si l’on examinait l'affaire quant au fond.

Étant donné la situation, je ne puis m'empêcher de constater
que le fait d’admettre la fin de non recevoir aurait pour conséquence
que justice ne serait rendue ni sur le plan national ni sur le plan
international. Je ne crois pas qu’il faut admettre une fin de non
recevoir qui aurait un tel effet, à moins que les motifs sur lesquels
elle se fonde ne soient irréfutables.

Compte tenu de ces considérations, il nous faut examiner la
seule question que la Cour doit trancher pour rejeter ou admettre
Ja fin de non recevoir fondée sur la nationalité. Cette question est
la suivante : dans les conditions de l'affaire, le Liechtenstein peut-il,
en vertu des règles du droit international, accorder sa protection
diplomatique à M. Nottebohm vis-à-vis du Guatemala ?

Il faut examiner successivement les différents motifs invoqués
dans la procédure tant écrite qu’orale.

* * *

Le premier motif de non-recevabilité de la demande, qui est
énoncé au paragraphe 2 a) des conclusions finales du Guatemala,
peut être brièvement résumé: M. Nottebohm n’a pas acquis la
nationalité liechtensteinoise conformément à la législation de la
Principauté. Bien que dans l'arrêt la Cour ne se fonde pas sur
ce motif, je dois exposer mon point de vue afin de justifier ma conclu-
sion selon laquelle la fin de non recevoir, dans son ensemble, devrait
être jointe au fond.

Sur ce point, la production du certificat de naturalisation et
l'adoption par le Liechtenstein de la réclamation constituent une
preuve prima facie. La Cour peut revenir sur le certificat et ne pas
en tenir compte si la fraude est prouvée dans la demande ou l'octroi
de la naturalisation ou dans l'obtention ou la délivrance du certi-
ficat. Mais on n’a produit aucune preuve de ce genre.

On a également prétendu que la Cour pouvait et devait examiner
la législation liechtensteinoise et la procédure suivie par les auto-
rités du Liechtenstein au moment où la naturalisation fut accordée.
On a prétendu qu’elles ne s'étaient pas conformées à la loi et qu’en
raison de cette carence la naturalisation est sans effet.

Je suis arrivé à la conclusion qu’on ne peut pas rejeter la récla-
mation, motif tiré de l’inobservation de la législation nationale,
et j'en donnerai brièvement les raisons.

Tout d’abord il est nécessaire de prendre en considération la
jurisprudence de la Cour permanente. Deux principes de droit ont
été établis. L'arrêt dans l'affaire des concessions Mavrommatis

35
AFFAIRE NOTTEBOHM (OPIN. DISS. DE Mr. READ) 36

à Jerusalem — série A, n° 5, page 30 — a établi la règle selon
laquelle la charge de la preuve incombe 4a la partie qui allégue la
nullité d’un acte légal en se fondant sur la loi nationale pertinente.

Le deuxième principe qui se retrouve dans une longue série de
décisions est le suivant : «les lois nationales sont de simples faits,
manifestations de la volonté et de l’activité des États », et la Cour
n’interpréte pas là loi nationale en tant que telle.

Haute-Silésie polonaise, série À, n° 7, page 19.

Empruntis serbes, série A, n° 20/21, page 46.

Empruntis brésiliens, série A, n° 20/21, page 124.

Affaire des Phares (France/Grèce), série A/B, n° 62, page 22.

Affaire du chemin de fer Panevezys-Saldutiskis, série A/B, n° 76,
page 10.

Dans la présente affaire, le Guatemala a allégué la non-validité
ou la nullité de l’acte légal de naturalisation en vertu de la légis-
lation nationale. La charge de la preuve incombe au Guatemala.
Mais le Guatemala n’a fourni aucune preuve acceptable ; tel, par
exemple, le témoignage d’un juriste éminent, versé dans la légis-
lation du Liechtenstein, ou encore un avis de la Cour suprême de
ce pays. L'affaire a été présentée comme si la Cour était compé-
tente pour interpréter la législation du Liechtenstein comme telle
et pour juger de son application dans les circonstances particulières
de la présente affaire. Elle a été discutée sans tenir compte des
dispositions de la législation liechtensteinoise relatives à l’interpré-
tation des lois ou des décisions de ses tribunaux.

En conséquence, l’allégation du Gouvernement défendeur,
relative à une invalidité fondée sur la législation nationale, tombe
du fait qu’elle n’est pas étayée de preuve.

Mais ce n’est pas uniquement un cas de défaut de preuve. Même
en interprétant la loi liechtensteinoise de 1934 sans tenir compte
des règles d'interprétation, de la procédure et du droit administratif
en vigueur dans ce pays, il est impossible de conclure à la nullité de
la naturalisation. [l y a erreur fondamentale dans la méthode
d'interprétation adoptée par le conseil dans la procédure tant
écrite qu’orale.

On a prétendu que les autorités liechtensteinoises avaient négligé,
sur deux points, les dispositions de la loi de 1934. On a dit qu’elles
ont interverti l’ordre dans lequel devaient se dérouler les différents
stades de la procédure. On a dit encore qu’elles ne s’étaient pas
conformées a certaines conditions essentielles fixées par la loi. On
en a conclu que la naturalisation n'était pas valable par défaut de
se conformer à la législation de la Principauté.

Cette interprétation était fondée sur i’examen de dispositions
particuliéres sans tenir compte de la loi dans son ensemble. Elle
ignore notamment une disposition d’une importance primordiale,
l'article 21, qui contient le paragraphe suivant :

36
AFFAIRE NOTTEBOHM (OPIN. DISS. DE Mr. READ) 37

Article 2I

« Pendant les cinq ans suivant la naturalisation d’un étranger,
le Gouvernement princier peut lui retirer la nationalité liechten-
steinoise s’il s’avére que les conditions requises aux termes de la
présente loi pour son acquisition n’ont pas été remplies. Il peut
d’ailleurs en tout temps retirer la nationalité si elle a été acquise
frauduleusement. »

Il est évident qu’à tout moment au cours des cinq années suivant
son octroi, la naturalisation de M. Nottebohm aurait pu être révo-
quée s’il était apparu que «les conditions requises aux termes de
la présente loi n'ont pas été remplies ». Il est tout aussi évident
qu'après l'expiration du délai de cinq ans — i.e. en octobre
1944 — la naturalisation devenait irrévocable, sauf en cas de
fraude. Dans ces conditions, près de seize ans après l'événement et
en l'absence de fraude, il ne m’appartient pas de déclarer la natu-
ralisation non valable en vertu de la loi du Liechtenstein.

* * *

Le deuxiéme motif de non-recevabilité de la demande qui est
énoncé au paragraphe 2 b) des conclusions finales du Guatemala
peut étre briévement résumé : la naturalisation n’a pas été accordée
a M. Nottebohm en conformité avec les principes généralement
reconnus en matiére de nationalité.

La conclusion finale 2 b) du Guatemala est visiblement défec-
tueuse. La Cour ne peut pas déterminer « les principes généralement
reconnus » ni juger d’une affaire en se fondant sur de tels principes.
En vertu des dispositions formelles et obligatoires de l’article 38
du Statut, sa mission se limite à rendre des décisions « conformément
au droit international ».

Toutefois, il résulte clairement de l'attitude adoptée par le
conseil que la conclusion finale 2 b) doit être considérée comme
visant l'abus de droit.

La notion d'abus de droit se fonde sur l'hypothèse de l'existence
du droit qui a donné lieu à l’abus. En l'occurrence, elle est fondée
sur l'hypothèse qu’en droit international le Liechtenstein avait la
faculté de naturaliser M. Nottebohm, mais que, étant donné les
circonstances particulières et la façon dont ce droit a été exercé,
il y a eu exercice abusif de ce droit — exercice tellement scandaleux
et exorbitant que son résultat, à savoir le statut national conféré
à M. Nottebohm, ne pouvait être invoqué à l'égard du Guatemala.

La théorie de l’abus de droit ne peut être invoquée par un État
contre un autre État, à moins que ce dernier, en exerçant les droits
qu’il détient du droit international, ne cause un préjudice au
premier.

Étant donné que ce motif n’a pas été invoqué dans l'arrêt de la
Cour, il est inutile que j’examine les raisons particulières invoquées

37
AFFAIRE NOTTEBOHM (OPIN. DISS. DE Mr. READ) 38

par le conseil. Il suffit de faire remarquer que le Liechtenstein n’a
causé aucun tort au Guatemala et qu’en conséquence il faut rejeter
la conclusion finale 2 0).

*
* *

Le troisième motif de non-recevabilité de la demande qui figure
au paragraphe 2c) des conclusions finales du Guatemala est fondé
sur la fraude.

Il est impossible de dissocier ceux des aspects de la fraude qui
relévent de la fin de non recevoir de ceux qui concernent le fond. La
plupart des preuves à l’appui de l’accusation de fraude consistent en
plus de cent documents. Quelques-uns d’entre eux ont été choisis et
soumis à l'attention de la Cour, tandis que les autres n’ont pas été
mis à sa disposition.

Dans ces conditions il m'est impossible, au stade actuel, d'établir
une conclusion fondée sur la fraude. En conséquence, je suis d’avis
qu’il faudrait joindre au fond la conclusion finale 2 c) du Guatemala.

*
+ *

Cette question comporte un autre aspect dont il faut tenir compte.
L’arrét de la Cour se fonde sur l’argument que la naturalisation de
M. Nottebohm ne constituait pas une opération sincère. I] est dit
qu’elle n’a en rien changé son genre de vie ; et qu’elle a été acquise
non pour obtenir la consécration en droit de son appartenance, en
fait, à la population du Liechtenstein, mais pour lui permettre
d'obtenir un statut de neutre et la protection diplomatique d’un
Etat neutre. |

Cet argument, que j’appellerai la théorie du lien, puisqu'il est
fondé sur la nature des rapports entre M. Nottebohm et le Liechten-
stein, ne peut être apparenté aux conclusions finales du Guatemala,
ni à l'argumentation développée au cours de la procédure tant écrite
qu orale.

En conséquence, ce point est régi par le principe qui a été appli-
qué par la Cour dans l’affaire Ambatielos (compétence), arrêt du
rer jullet 1952, C. I. J. Recueil 1952, page 45:

«Le point soulevé ici n’a pas encore été complèternent débattu

par les Parties et, par conséquent, il ne peut être tranché au stade
actuel. »

Certains de ses aspects ont été discutés en tant qu’éléments d'abus
de droit mais non en tant que règle de droit international limitant
la faculté d’un État souverain d'exercer son droit de protection
diplomatique en faveur de ses citoyens par naturalisation.

38
AFFAIRE NOTTEBOHM (OPIN. DISS. DE Mr. READ) 39

En ma qualité de membre de la présente Cour, je suis contraint
d'appliquer le principe de droit international ainsi proclamé par la
Cour. Je ne puis approuver l’admission de ce motif — qui ne figure
pas dans les conclusions et qui n’a été débattu par aucune des
Parties — pour justifier admission de la fin de non recevoir et pour
empêcher qu'il ne soit discuté, examiné et tranché quant au fond.

Étant donné, cependant, l'attitude adoptée par la majorité, je
dois examiner ce motif pour dire que l’octroi de la naturalisation n’a
pas donné lieu au droit de protection et exposer certaines des objec-
tions qui motivent mon désaccord.

%
* *

Tout d’abord, je ne conteste pas l’opportunité d’imposer certaines
limites au pouvoir discrétionnaire trés étendu dont disposent les
Etats souverains : le droit, reconnu par le droit international, de
déterminer par leur législation interne quels sont leurs nationaux
et de leur accorder leur protection.

Pourtant, aux termes de l’article 38 du Statut, je suis tenu
d’appliquer le droit international tel qu’il existe — en droit positif
— et non tel qu'il pourrait être si une conférence de codification
réussissait à établir de nouvelles règles limitant l'octroi de la
nationalité par les États souverains. Il y a donc lieu d'examiner
s’il existe des règles de droit international positif exigeant un
lien réel entre l'individu et l’État pour qu'une naturalisation
valable donne lieu au droit de protection diplomatique.

Les deux Parties considèrent que l’article premier du projet
de convention de La Haye de 1930 correspond exactement aux
règles reconnues du droit international. Dans le commentaire à
ce sujet, qui figure au contre-mémoire (p. 7), le Gouvernement
du Guatemala déclare « que son article premier représente bien
Vétat actuel du droit des gens ». Cet article dispose que :

«Il appartient à chaque Etat de déterminer par sa législation
quels sont ses nationaux. Cette législation doit être admise par les
autres États, pourvu qu’elle soit en accord avec les conventions
internationales, la coutume internationale et les principes de droit
généralement reconnus en matière de nationalité. »

Si nous appliquons cette disposition en l'occurrence, il en résulte,
d’une part, que le Liechtenstein avait le droit de décider, en
vertu de sa propre législation, que M. Nottebohm était un de
ses nationaux et, d’autre part, que le Guatemala doit reconnaître
la législation liechtensteinoise en la matière, pourvu qu'elle soit
en accord avec les conventions internationales, la coutume inter-
nationale et les principes généralement reconnus en matière de
nationalité. Je désignerai par le terme « opposabilité » ce caractère
obligatoire de la naturalisation.

39
AFFAIRE NOTTEBOHM (OPIN. DISS. DE Mr. READ) 40

Il n'est pas question ici de «conventions internationales » et
aucune «coutume internationale» n’a été prouvée. Restent «les
principes de droit généralement reconnus en matière de nationa-
lité », et c’est sur cette spécification de la portée générale de la
règle énoncée à l’article premier que le Guatemala s’est fondé
dans la procédure écrite et orale.

A cet égard, le Gouvernement du Guatemala déclare au para-
graphe 16 du contre-mémoire :

« Quant au premier point, il convient avant tout de déterminer
quel est, en l’absence de conventions internationales générales liant
la Principauté de Liechtenstein, le contenu de ce droit des gens à
la lumière duquel la validité internationale de sa législation doit
être appréciée.

Reconnaissons qu'il n'existe à cet égard ni système de règles
coutumières, ni principes rigides s’imposant à l'observation des
Etats.

Comme V’indique M. Scelle, c’est bien plutôt dans la voie de l’abus
de pouvoir (ou de compétence, ou de droit) que la jurisprudence
déterminera dans chaque cas d’espèce s’il y a violation du droit
international (Scelle — Cours de Droit international public, Paris,

1948, p. 84). »

Ce point de vue a été maintenu au cours de la procédure orale.

Aussi, il est évident que de l’avis du Gouvernement du Guate-
mala, il n’existe pas en droit international de principes bien établis
en matière de nationalité mais que le droit du Liechtenstein de
déterminer par sa législation que M. Nottebohm était un de ses
nationaux, de même que l'obligation qui en découle pour le
Guatemala de reconnaître la législation liechtensteinoise à cet
égard — l’opposabilité — sont limités non par des règles rigides
de droit international, mais uniquement par les règles relatives
à l’abus de droit et à la fraude.

*
* *

J'ai dit que l’on ne pouvait invoquer ici aucune «convention
internationale » et qu'aucune « coutume internationale n'avait été
prouvée ». Le Guatemala a admis qu'il «n'existe aucun système
de règles coutumières », mais on invoque à l’appui de la théorie
du lien que certaines conventions internationales témoignent d’un
effort dans ce sens. Je dois vider cette question avant d’examiner
s’il y a lieu de rejeter l'interprétation stricte de la loi sur laquelle
les deux Parties sont complétement d’accord.

La première convention internationale réside dans l’article 3 (2)
du Statut,-qui traite du problème de la double nationalité. Il
n’y est pas question de la protection diplomatique et il ne présente
aucun rapport avec la question qui nous occupe. Il est vrai que
cet article pose comme critère en cas de double nationalité l’État
où l'individu « exerce habituellement ses droits civils et politiques ».

40
AFFAIRE NOTTEBOHM (OPIN. DISS. DE MI. READ) 4I

En admettant même que l’on retire ce critère de son cadre propre,
pour l'appliquer au cas présent qui est totalement différent, il
ne contribuera guère à la solution. Au cours des cinquante dernières
années, M. Nottebohm a été rattaché à quatre États différents.
Ressortissant allemand pendant trente-quatre ans, il n’a exercé
ni droits civils ni droits politiques dans son pays. Pendant près
de quarante ans, il a eu sa résidence ordinaire au Guatemala,
mais il n’y a jamais exercé de droits politiques et pendant douze
ans il a été empêché d’y exercer des droits civils importants.
Il a été interné pendant plus de deux ans aux États-Unis, où
il n’a exercé ni droits civils ni droits politiques. Depuis sa libé-
ration, on lui a accordé la pleine jouissance de ses droits civils
aux Etats-Unis, il les y a exercés librement mais ne possede aucun
droit politique dans ce pays. Il y a près de seize ans qu’il jouit
des pleins droits civils au Liechtenstein et depuis neuf ans il y
exerce pleinement ses droits politiques. L’article 3 (2) n’affaiblit
certes pas la position du Liechtenstein.

Entre 1868 et 1928, les Etats-Unis d’Amérique ont conclu avec
environ dix-huit pays, le Liechtenstein non inclus, des conventions
bilatérales aux fins de limiter le droit de protéger les personnes
naturalisées retournant dans leur pays d’origine. Des restrictions
analogues quant a l’opposabilité de la naturalisation figurent dans
une convention panaméricaine conclue à Rio de Janeiro en 1906.
Le Liechtenstein n’a pu y prendre part. Le Venezuela a refusé
de signer la convention. La Bolivie, Cuba, le Mexique, le Paraguay,
le Pérou et l’Uruguay ont signé la convention mais ne l’ont pas
ratifiée. Elle a été dénoncée par le Brésil et le Guatemala.

Le fait qu'on ait jugé nécessaire de conclure une série de
conventions bilatérales ainsi que la convention multilatérale
précitées, indique que les pays intéressés ne voulaient pas s’en
remettre à l'existence possible d’une règle de droit international
positif pour limiter le droit de protection. En outre, même dans
la partie de l'hémisphère occidental située au sud du 49° parallèle,
les ratifications de la convention multilatérale n'ont pas été
suffisamment généralisées pour permettre d’en déduire que les
pays intéressés étaient d'accord sur ce point. Prises dans leur
ensemble, les conventions sont trop peu nombreuses et trop
espacées pour indiquer une téndance ou l'accord général des
États, élément essentiel à l'établissement d’une règle de droit
international positif.

On a dit que la théorie du lien peut se justifier en appliquant
au cas présent les principes adoptés par les tribunaux arbitraux
pour trancher des cas de double nationalité.

41
AFFAIRE NOTTEBOHM (OPIN. DISS. DE Mr. READ) 42

Les tribunaux internationaux ont fréquemment dû juger des
cas de double nationalité donnant lieu à des demandes contra-
dictoires. En pareils cas, il a été nécessaire de choisir ; et le choix
a été déterminé par la force relative de l’association entre l'individu
et l'État dont il était ressortissant. Il y a de nombreux exemples
d’Etats qui ont refusé de reconnaître que la naturalisation d’un
de leurs citoyens conférait un droit à la protection diplomatique,
ou qui ont refusé d'admettre que cette naturalisation le dispensait
des obligations inhérentes à sa nationalité d’origine, tel par exemple
le service militaire.

Mais les problèmes découlant de requêtes contradictoires en
matière de nationalité et de double nationalité ne se posent pas
en l'occurrence. Il ne fait pas de doute que M. Nottebohm a
perdu sa nationalité allemande d'origine du fait de sa naturali-
sation au Liechtenstein en octobre 1939. Je ne crois pas qu’il
soit permis d'appliquer à un cas où les rapports sont tout diffé-
rents des critères réservés aux cas de double nationalité.

Il y a lieu de noter qu’à part les cas de nationalité double, on n’a
cité devant la Cour aucun exemple d'un Etat qui aurait refusé
avec succès de reconnaître que la nationalité légalement conférée
et conservée donnait lieu au droit de protection diplomatique.

*
* +

La théorie du lien soulève d’autres difficultés. Dans le cas de
M. Nottebohm, elle se fonde sur la conclusion de fait que rien
n'indique que sa demande de naturalisation à l'étranger fut motivée
par le désir de rompre les liens qui le rattachaient à l'Allemagne.
Il m'est impossible de me rallier à une telle conclusion au stade
actuel de l’affaire. Il n'existait aucun lien entre M. Nottebohm et
le Gouvernement de l’Allemagne, malgré l’abondance de preuves
établissant ses rapports avec le pays, en tant que distinct du
Gouvernement. J] existe des difficultés importantes qu’il faut
examiner.

En premier lieu, je ne crois pas qu’en dehors des cas d’ abus de
droit et de fraude, le droit international permette d’assujettir les
effets de la naturalisation aux motifs qui l'ont inspirée.

En deuxième lieu, cette conclusion dépend de l’examen de ques-
tions de fond qui ne peuvent être tranchées à l’occasion de l'examen
de la fin de non recevoir.

En troisième lieu, la rupture des liens avec le pays d’origine n’est
pas une condition indispensable pour que la naturalisation soit
valable et opposable. Le droit international reconnaît la nationalité
double et dans la pratique des Etats il y a actuellement tendance à
la généraliser, ce qui implique nécessairement le maintien des liens

42
AFFAIRE NOTTEBOHM (OPIN. DISS. DE MI. READ) 43

avec le pays d’origine. Ii est à noter que la règle adoptée par le
Royaume-Uni en 1870, selon laquelle la naturalisation à l'étranger
entraînait automatiquement la perte de la nationalité britannique,
a été abandonnée en 1948. En vertu de la nouvelle législation
britannique, le citoyen britannique qui obtient une naturalisation
étrangère conserve normalement ses liens avec son pays d’origine.

En quatrième lieu, je ne suis pas d’accord pour dire que rien
n'indique que la naturalisation de M. Nottebohm fût motivée par
le désir de rompre les liens qui le rattachaient à l'Allemagne. I] y a
trois faits qui établissent qu’il était décidé 4 rompre ses liens
avec |’Allemagne. Le premier est sa demande de naturalisation, le
deuxième son serment d’allégeance vis-à-vis du Liechtenstein et
le troisième l’obtention d’un certificat de naturalisation et d’un
passeport du Liechtenstein.

*
* *

La théorie du lien se fonde en partie sur le fait que le Liechten-
stein a renoncé à la condition exigeant une résidence de trois ans.
Au moment de sa naturalisation, M. Nottebohm séjournait tempo-
rairement au Liechtenstein mais il n’y avait pas établi de domicile
et n’avait pas l'intention immédiate de le faire. Mais en l’occur-
rence, il m'est difficile de considérer le défaut de résidence comme
un facteur décisif. .

Le conseil du Guatemala a admis que «la plupart des Etats,
sous une forme ou une autre, soit dans leurs lois, soit dans la pra-
tique, connaissent des cas exceptionnels dans lesquels ils dispensent
le candidat 4 la naturalisation de faire la preuve d’une résidence
antérieure prolongée ». C’est la un autre point sur lequel les deux
Parties sont d’accord, et cette situation a été clairement démontrée
en la présente affaire.

Le conseil du Guatemala prétend ensuite que le défaut de rési-
dence en l'occurrence pourrait être pris en considération pour déter-
miner s’il y a eu abus de droit de la part du Liechtenstein, mais
j'ai déjà examiné cet aspect de la question.

J’estime que les Parties avaient raison et qu’en vertu des règles
du droit international positif, le Liechtenstein avait le droit discré-
tionnaire d’écarter la condition de résidence. Cela étant je ne
puis — en l’absence de fraude ou de préjudice — critiquer les
facteurs qui ont pu influencer le Liechtenstein dans l’exercice de
son pouvoir discrétionnaire. [l n’est pas étonnant que l’on n’ait
cité devant la Cour aucun précédent établissant que l’on ait pu
contester avec succès l’exercice d’un pouvoir discrétionnaire conféré
à un État en vertu des principes du droit international positif,
alors qu’il n’y avait eu ni fraude ni préjudice causés à la partie
adverse. S’il existait un tel précédent, il aurait certainement été
soumis à l'attention de la Cour.

43
AFFAIRE NOTTEBOHM (OPIN, DISS. DE Mr. READ) 44

*
* *

Il est dit également que la naturalisation de M. Nottebohm
manquait de sincérité et que, du fait de sa conduite ultérieure, elle
ne donnait pas lieu au droit de protection. Il est dit qu'il n’a
pas renoncé à sa‘résidence et à ses activités au Guatemala, fondé
une entreprise au Liechtenstein et établi là son domicile permanent.
Dans le même ordre d'idées, il est dit qu’il ne s’est nullement
intégré dans la communauté politique que constitue l'Etat de
Liechtenstein. |

Dans l’examen de ce point, il ne faut pas perdre de vue qu'aucune
règle de droit international ne m’autorise à considérer la conduite
ultérieure d’un individu comme élément pertinent à la validité et
à l’opposabilité de la naturalisation. Néanmoins, je ne puis éviter
d'examiner sa conduite depuis octobre 1939. Il m'est difficile
d'accepter le point de vue qui a été adopté en ce qui concerne la
nature de l’État, et l’incorporation d’un individu dans l'État par
voie de naturalisation. A mon avis, la notion d’État est suffisam-
ment large pour englober non seulement le territoire et ses habi-
tants, mais encore ceux de ses citoyens qui résident à l'étranger,
mais qui lui restent rattachés par le lien d’allégeance. Pour la
plupart des États, les citoyens qui ne résident pas dans le pays
sont néanmoins considérés comme faisant partie du corps politique.
Dans beaucoup de pays, tels la Chine, la France, le Royaume-Uni
et les Pays-Bas, les citoyens non-résidents forment une partie
importante du corps politique et se comptent par centaines de
milliers ou par millions. Beaucoup de ces citoyens non-résidents
ne se sont jamais trouvés sur le territoire de leur patrie. Je ne
vois aucune raison pour laquelle l’organisation du corps politique
du Liechtenstein serait ou devrait être différente de celle des
autres États.

A mon avis, M. Nottebohm s’est intégré dans la partie non rési-
dente du corps politique du Liechtenstein. Depuis le moment de
sa naturalisation jusqu’à la date de l’arrêt rendu par la présente
Cour, il ne s’est jamais départi dans sa conduite de sa qualité de
membre de l’État liechtensteinois. En octobre 1939, il commença
par se procurer un passeport qui fut revêtu du visa de consulat
de Guatemala. En arrivant au Guatemala, en janvier 1940, il en
informa immédiatement le Gouvernement guatémaltèque et se
fit immatriculer comme ressortissant liechtensteinois. Après son
arrestation en octobre 1943, il obtint la protection diplomatique
du Liechtenstein par l'intermédiaire du consul suisse. Au moment
où on commença à confisquer ses biens, il obtint la protection
diplomatique de la même source et par les mêmes voies. Après sa
libération, le Gouvernement des Etats-Unis d'Amérique lui accorda
les pleins droits civils et il entama à Washington des procédures
et négociations en vue d'obtenir la libération de ses avoirs bloqués

44
AFFAIRE NOTTEBOHM (OPIN. DISS. DE Mr. READ) 45

et les poursuivit avec succès en se fondant sur sa qualité de ressor-
tissant du Liechtenstein. Depuis les neuf dernières années, il est
membre résidant et actif du corps politique de ce dernier État.

En ce qui concerne sa résidence et ses affaires, aucune règle de
droit international n’exige qu’une personne naturalisée établisse
sa résidence et son centre d’activité dans son pays d’allégeance.
Toutefois, examinant la question de conduite ultérieure, Je. ne puis
négliger ce qui s’est réellement produit.

Tout d’abord, M. Nottebohm avait à l’époque 58 ans — c’est-a-
dire qu'il était à deux années de la retraite habituelle dans le
genre d’activité qui était la sienne. Les témoignages qui ont été
fournis prouvent qu’il envisageait réellement de prendre sa retraite.
En octobre 1939, il était certainement trés absorbé par des projets
conçus dans le but de sauver ses entreprises, mais il m’est difficile
de croire qu’il ne songeait nullement à sa retraite et qu'il ne pensait
pas à Vaduz. Des quinze ans et demi qui se sont écoulés depuis sa
naturalisation, M. Nottebohm en a passé moins de quatre au
Guatemala, plus de deux aux États-Unis et neuf à Vaduz.

IJ est vrai que les demandes faites en son nom, en 1945, dans
le but de le faire rentrer au Guatemala, déclaraient qu’il avait
l'intention de reprendre sa résidence dans ce pays. Mais je ne puis
négliger le fait que son retour était absolument indispensable pour
lui permettre de diriger les 57 procés dont j’ai parlé précédemment
et pour laver son bon renom des accusations de déloyauté qui |
avaient été portées contre lui. Je ne crois pas qu'il faille accorder
trop d'importance aux déclarations faites par ses parents au
Guatemala en vue d'obtenir sa réadmission dans ce pays.

L'essentiel est qu’en 1946, après avoir été libéré, en plein hiver,
dans l’État de Dakota du Nord, dépouillé de tous ses biens au
Guatemala, ses avoirs aux États-Unis bloqués, il retourna dans son
pays d’allégeance. A mon avis, son retour et son admission au
Liechtenstein constituent des preuves convaincantes de la réalité
et de l’effectivité du lien qui le rattachait au Liechtenstein. Sa
conduite était une affirmation sans équivoque de sa nationalité
liechtensteinoise, nationalité reconnue sans équivoque par le
Liechtenstein.

*
* *

En outre, il m’est difficile d’admettre deux des conclusions de
fait qui se trouvent intimement liées. La première est que la natu-
ralisation n’a rien changé au genre de vie de M. Nottebohm. A
mon avis, cette naturalisation, qui l’a finalement amené à établir
sa résidence définitive dans son pays d’allégeance, a modifié le
genre de vie de ce négociant qui jusque-là résidait et dirigeait ses
affaires au Guatemala.

45
AFFAIRE NOTTEBOHM (OPIN. DISS. DE Mr. READ) 46

La deuxiéme conclusion est que la naturalisation a été conférée
dans des conditions exceptionnelles de rapidité et de bienveillance.
Il y a bien des pays, autres que le Liechtenstein, où la rapidité
et la bienveillance sont considérées comme deux vertus adminis-
tratives. Je ne considère pas que ces qualités altérent l'efficacité
ou la sincérité de leurs actes administratifs.

*
* *

La théorie du lien a été fondée sur la croyance que la nature
même de la naturalisation et du lien entre l’État et son ressortis-
sant permet de conclure que la naturalisation de M. Nottebohm,
bien que valable, n’était pas réelle, et qu’elle ne pouvait justifier
le droit de protection diplomatique. Il m'est difficile d'adopter ce
point de vue et il est, dès lors, nécessaire d'examiner la nature de
la naturalisation, de la protection diplomatique et le caractère
juridique des liens qui se sont créés entre le Guatemala et le Liech-
tenstein en 1940, lors du retour de M. Nottebohm.

La nationalité et le lien qui rattache un citoyen à l’État auquel
il doit allégeance sont de nature telle qu’ils exigent la certitude.
Lorsqu'on examine les circonstances dans lesquelles on invoque
ce lien — émigration et immigration, voyage, trahison, exercice
des droits et devoirs politiques, service militaire, etc. —, il
devient évident que la certitude est indispensable. Il doit exister
des critères objectifs, faciles à établir, quant à l’existence et à la
reconnaissance de ce statut. C’est pourquoi, dans la pratique des
États, on a toujours rejeté les critères vagues et subjectifs en ce
qui concerne le droit de conférer la nationalité — sincérité, fidélité,
constance, manque de lien réel — pour adhérer à la règle du
pouvoir discrétionnaire presque illimité de l'État, telle qu’elle est
contenue à l'article premier du projet de convention de La Haye
de 1931.

Il existe une relation étroite entre la nationalité et la protection
diplomatique. En droit international, il est généralement de régle
que la nationalité donne lieu au droit de protection diplomatique.

Fondamentalement, l'obligation pour un Etat d’accorder un
traitement raisonnable aux résidents étrangers et le droit corrélatif
de protection sont fondés sur le consentement des Etats en cause.
Lorsqu’un étranger arrive à la frontière et demande à être admis
soit pour s’y établir, soit temporairement, l'État a toute latitude
de lui refuser l’entrée. Cela ne signifie pas qu’il peut nier le statut
national de l'étranger, ni refuser de le reconnaître. Mais en refusant
de l’admettre, l'État empêche la création de liens juridiques
entraînant, en ce qui concerne cet étranger, des droits et obligations
entre les deux pays. En revanche, en admettant l'étranger, l’État
crée, de sa propre volonté, une série de liens juridiques avec l’État
dont cet étranger est ressortissant.

46
AFFAIRE NOTTE30HM (OPIN. DISS. DE Mr. READ) 47

L’admission d’un étranger, que ce soit à titre d’immigrant ou
comme visiteur, donne naissance a une série de liens juridiques.
Deux Etats sont en cause, que je qualifierai respectivement d’ Etat
d’accueil et d’Etat protecteur. L'État d’accueil est soumis à une
série d'obligations légales vis-à-vis de l'État protecteur, notamment
le devoir d'accorder un traitement raisonnable et équitable. Il
acquiert des droits vis-à-vis de l’État protecteur et de l'individu,
notamment les droits inhérents à l’allégeance du lieu et le droit de
renvoyer l'étranger dans l’État protecteur. Parallèlement, l’État
protecteur acquiert les droits et obligations correspondants vis-à-
vis de l’État d'accueil, notamment une limitation de ses droits
vis-à-vis de l'individu par suite de l’allégeance du lieu, le droit
d'accorder sa protection diplomatique et l'obligation de reprendre
son ressortissant en cas d'expulsion. Ce réseau de droits et obli-
gations est d’origine essentiellement conventionnelle — il débute
par l'acte volontaire de l’État protecteur consistant à permettre
à son ressortissant de s'établir dans un autre pays et l’acte volon-
taire de l’État d'accueil consistant à admettre l'étranger. La portée
et la nature des droits sont cependant déterminées, dans une large
mesure, par le droit international positif. Néanmoins, l’État
d'accueil reste maître en tous temps, étant donné qu’il peut mettre
fin à la situation par l'expulsion.

‘Cet état de choses est illustré par ce qui s’est effectivement produit
dans le cas présent. M. Nottebohm, ressortissant allemand, s’est
rendu au Guatemala il y a cinquante ans pour s’y établir définitive-
ment. A la suite de son admission comme immigrant, toute la série
des liens juridiques prit naissance entre le Guatemala et l'Allemagne.
En droit, le Guatemala assumait vis-à-vis de l'Allemagne l’obliga-
tion d'accorder un traitement raisonnable et équitable. Le Guate-
mala avait le droit de renvoyer M. Nottebohm en Allemagne, mais
non de l’expédier ailleurs. L'Allemagne avait le droit de lui accorder
la protection diplomatique et était tenue en droit de l’accueillir en
cas d'expulsion.

La naturalisation d'octobre 1939 mit fin à la série de liens juri-
diques entre le Guatemala et l’Allemagne en ce qui concernait
M. Nottebohm.

M. Nottebohm retourna au Guatemala en janvier 1940, après

avoir modifié profondément ses liens juridiques dans ce pays. Son
statut n'était plus celui d’un étranger de nationalité allemande,
résidant d’une manière permanente. Il entrait avec un passeport du
Liechtenstein et sous la protection de ce pays. .
Avant son départ, la première chose qu'il fit, c’est de se procurer
le visa du consul guatémaltèque. En arrivant au Guatemala, il fit
immédiatement connaître son nouveau statut national aux plus
hautes autorités du Gouvernement guatémaltèque. Son immatricu-
lation comme ressortissant allemand, conformément à la loi sur
les étrangers, fut annulée et il fut inscrit.comme ressortissant du
Liechtenstein. Dès la fin janvier 1940, il fut traité comme tel au
Guatemala.

47
AFFAIRE NOTTEBOHM (OPIN. DISS. DE MI. READ) 48

A mon avis, ]’admission de M. Nottebohm au Guatemala et son
établissement, conformément à la législation guatémaltéque, en
qualité de résident de nationalité liechtensteinoise, donnèrent nais-
sance entre le Guatemala et le Liechtenstein à une série de liens
juridiques qui ont été amplement décrits précédemment. Dès ce
moment, le Guatemala avait le droit de renvoyer M. Nottebohm au
Liechtenstein et, corrélativement, le Liechtenstein avait l’obligation
de le recevoir en cas d’expulsion. Le Liechtenstein avait, en droit,
la faculté d'accorder la protection diplomatique à M. Nottebohm
au Guatemala, et lorsque ce droit fut exercé en octobre 1943,
aucune objection ne fut soulevée par le Guatemala.

Je ne puis me rallier à l'opinion selon laquelle le fait que les auto-
rités guatémaltèques ont admis M. Nottebohm comme immigrant de
nationalité liechtensteinoise, n’aurait créé aucun lien entre les deux
Gouvernements. Je ne crois pas que la position du Guatemala se
différencie en rien de celle d’autres États et, selon moi, le Guatemala
ne pouvait empêcher la formation de liens juridiques de même
nature que ceux qui se seraient créés si M. Nottebohm avait débar-
qué comme immigrant dans n'importe quel autre pays.

Lorsqu'il existe entre deux Etats une série de liens, droits et
devoirs juridiques, il n’est pas loisible à l’un de ces Etats de mettre
fin a cet état de choses par un acte unilatéral. A mon avis, pareils
liens ont été créés entre le Guatemala et le Liechtenstein par l’ad-
mission de M. Nottebohm, dans le premier de ces pays, en 1940. Le
Guatemala aurait pu y mettre fin par l’expulsion, mais il n’aurait
pu, sans le consentement du Liechtenstein, abolir le droit de ce pays,
conforme au droit international, de protéger son ressortissant.

*
* *

Il est encore un autre aspect de la question auquel je dois me
référer. Il est dit que M. Nottebohm avait sollicité la naturalisation
dans le seul but d'éviter les conséquences légales de sa nationalité
d’origine. Il était Allemand et Allemagne était en guerre, mais non
avec le Guatemala. Il n’y a guère de doute que cela ait été un de ses
motifs, mais la question de savoir si c'était son seul motif relève de
la spéculation pure.

Il existe apparemment des preuves abondantes sur cet aspect de
l'affaire, mais elles ne m'ont pas été communiquées ; des preuves
pour établir ou pour réfuter l’allégation que la naturalisation faisait
partie d’une opération frauduleuse. Mais, dans l'examen d’une fin
de non recevoir, il ne m’est pas permis de consulter ces preuves.
A ce stade-ci, je dois partir de l’hypothèse que la naturalisation a
été obtenue de bonne foi et sans fraude.

On s’est plaint de ce que la naturalisation avait pour but d'éviter
l'application de mesures de guerre dans le cas où le Guatemala
serait entré en guerre avec |’Allemagne. En octobre 1930, si M. Not-

48
AFFAIRE NOTTEBOHM (OPIN. DISS. DE Mr. READ) 49

tebohm lisait les journaux — ce qui est très probable —, il savait
que le Guatemala, de concert avec les autres Etats panaméricains,
s’efforçait par tous les moyens de conserver sa neutralité. Il est
bien plus vraisemblable que, se souvenant de l’expérience de
Nottebohm Hermanos au cours de la première guerre mondiale, il
s'est efforcé de protéger ses avoirs aux États-Unis. L'hypothèse
selon laquelle il aurait prévu l'entrée en guerre du Guatemala n’est
étayée d'aucune preuve, et je ne puis l’accepter.

En outre, même si son désir principal avait été de protéger ses
biens et ses entreprises en prévision de l’entrée en guerre du Guate-
mala, je ne crois pas que ce fait aurait pu affecter la validité ou
l’opposabilité de la naturalisation. I] n'existait, à l’époque, aucune
règle ni en droit international ni dans la législation guatémaltèque
lui interdisant une telle action. M. Nottebohm n’a pas caché sa
naturalisation, et dès son retour au Guatemala il en a informé les
plus hautes autorités gouvernementales.

Je ne me crois pas fondé à examiner les motifs qui ont inspiré
M. Nottebohm — en l'absence de fraude ou de préjudice à l'égard
du Guatemala —, mais même si l’on envisage ce motif particulier,
on ne saurait prétendre qu’il empêche l'exercice du droit de protec-
tion diplomatique.

*
* *

En raison des circonstances précitées, je suis forcé de conclure
que les deux Parties devant la Cour ont considéré avec raison que
le droit du Liechtenstein de déterminer qu’en vertu de sa propre
législation M. Nottebohm était un de ses nationaux, ainsi que
l'obligation qui en découle pour le Guatemala de reconnaître la
législation liechtensteinoise à cet égard, sont limités non par des
règles rigides de droit international, mais uniquement par les
règles relatives à l'abus du droit et à la fraude.

En conséquence, je suis d’avis que la Cour devrait rejeter les
conclusions finales 2 a) et 2 b) du Guatemala, joindre au fond
la conclusion 2 c) et procéder à l'examen des autres fins de non rece-
voir figurant dans les conclusions finales r et 3 du Guatemala.

(Signé) J. E. Reap.

49
